Citation Nr: 1201825	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-13 394	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the appellant is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from September 1959 to August 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which found the appellant to not be mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.

In the VA Form 9 submitted by the appellant in April 2009, he stated that he wanted to testify before a Veterans Law Judge at a hearing held at the RO.  Thereafter, he was scheduled for said Travel Board hearing in September 2011.  Notice of the hearing was sent to the appellant's address of record, but he failed to report for that scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  Nor has he requested another hearing.  The Board therefore finds that all due process has been satisfied with respect to the appellant's right to a hearing.  38 C.F.R. §§ 3.103(a), 3.159.


FINDING OF FACT

It is clearly shown and supported by definite medical opinion that the appellant is not competent to manage his own funds without limitation.


CONCLUSION OF LAW

The appellant is not mentally competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.353 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U. S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his/her benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA does not apply to this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

II. Merits of the Claim

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

In this case, the Board finds that that the appellant is not competent to manage disbursement of funds.  The Board acknowledges the appellant's belief regarding competency.  However, longitudinal review of the record establishes, clearly and convincingly, that the appellant is not competent for the purpose of managing the disbursement of his VA benefit.

The record shows that the Veteran has non-service-connected bipolar disorder.  A February 2007 communication from a VA social worker to the VA Guardianship Division indicates that the appellant was insolvent and homeless.  The social worker stated that the bank where the appellant's VA benefits were directed by direct deposit had closed his account due to the appellant having so many overdrafts.  The social worker further stated that the appellant was manic and that he had no grasp of his dire financial state.  The social worker concluded that the appellant needed a fiduciary.

A rating action that proposed a finding of incompetency was issued in May 2007.  The appellant has maintained that he is capable of handling all of his finances without supervision.  He testified at his April 2008 personal hearing that his sister had died unexpectedly, and that her death really bothered him such that he made some mistakes in his checkbook in that checks had bounced.  This, he felt, was the basis of the suggestion by his medical providers that he was incompetent.  However, he further testified that he had made good on those bounced checks and that he subsequently had paid his bills on time.

Review of the medical evidence of record reveals that the appellant was admitted to a VA psychiatric facility in February 2007; on admission, he had exhibited pressured speech, delusions of grandeur, decreased attention span, intrusiveness, aggressive behavior, a disorganized thought process, poor hygiene, paranoia, memory impairment and poor insight.  A February 26, 2007 attending note indicates that the appellant had made reference to owing $1500.00 to someone at the casino where he had been arrested for trespassing and that he had mentioned spending excessive amounts of money on purchases from a television shopping network.  However, the appellant denied mismanaging his finances; but he also reported that he had been evicted.  The next day, the appellant had a court hearing and the court placed him on a 90-day commitment.  As of that date, the appellant was noted to remain delusional and irritably grandiose with tangential thoughts and pressured speech.  His insight remained poor.  In March, the appellant still insisted that he handled his finances well and denied that there were any behavior problems prior to admission.  He felt that he had been unjustly charged with trespassing despite there being a restraining order that he not go on casino property.  The appellant also would not accept the recommendations of his health care providers that he not drive given his condition and medication regimen.  

In May 2008, the appellant was seen in a VA mental health outpatient setting; the initial evaluation note indicates that he had been hospitalized approximately one year before during a manic episode after he had bounced approximately $500.00 in checks.  The appellant reported that he had discontinued taking his medications after he was discharged from that hospitalization and he denied having a mental illness.  The VA psychiatrist therefore stated that the appellant's lack of insight and poor compliance were reasons not to support his current bid to become his own payee.  In August 2008, the appellant was seen in a VA psychiatric emergency department; he was noted to have had both voluntary and involuntary psychiatric hospitalizations in 2007.  A psychiatry note dated in August 2008 indicates that the appellant had expressed frustration with losing his driver's license and that he reported that he had continued to drive without a license.  His significant symptoms/issues were listed as lack of insight; poor judgment; and non-compliance.  The psychiatrist wondered if the appellant was confabulating which could indicate an underlying dementia.

An August 8, 2010 VA psychiatry note indicates that the appellant had denied having a mental illness during his previous visit because he had thought his chances of getting his driving license back were improved by doing so.  However, he went on to acknowledge that he had long experienced sometimes radical mood swings, including periods of depression, hypomania and mania.  

The appellant was afforded a VA field examination on August 18, 2010.  The examiner noted that the appellant had been stable for three years and that he had a good comprehension of his monthly obligations and managed them adequately.  He was noted to live in a house he shared with friends and to have no questionable expenditures or misuse of funds.  The field examiner recommended that the appellant continue in a Supervised Direct Pay (SDP) status and opined that the protection of a court-appointed fiduciary was not necessary.

In September 2010, the appellant's representative argued that the appellant's past problems with mishandling of his financial affairs was due to his grief at the sudden death of his sister.  The representative wrote that the appellant had not had any incident of not paying bills from the RO's decision to the present.

However, the next month, the appellant's VA treating psychiatrist wrote a letter in which he expressed doubt about the appellant's ability to manage his VA monies.  The psychiatrist stated that the appellant had become homeless within the prior month or so and that he had been evicted apparently partly due to his impulsivity and irritability which are associated with his bipolar disorder.  The psychiatrist noted that the appellant had repeatedly sought emergency housing for which he did not qualify based on his income and that he had informed staff that he lacked funds.  The appellant also admitted to some gambling behavior.  The psychiatrist concluded that, given the appellant's impulsivity and possible associated behavioral disorganization, it was unknown whether the appellant was complying with his prescribed psychiatric medication treatment.

Thereafter, in February 2011, the appellant was admitted to a VA psychiatric facility on a 72-hour Involuntary Treatment Act (ITA) basis.  See WASH. REV. CODE chapter 71.05.  He thereafter was presented to the Superior Court of King County and he was placed on a 14-day ITA hold because he continued to demonstrate difficulties with reality testing and an inability to care for himself manifested as delusions of grandeur, rapid speech, mood liability and perseveration about leaving against medical advice; this led to the County Court finding the appellant to be gravely disabled.  

The appellant's symptoms at the time of his original admission in February 2011 included grandiosity; hypomania; and confusion about time and event.  He was noted to have most recently been admitted to a VA facility in November 2010, and to be homeless.  The appellant was described as having a long history of poorly compensated bipolar disorder and who had a worsening course of increased grandiosity, delusional psychosis, poor self-care, frequent ER use, repeated police engagement, loss of housing and poor medication adherence over the previous four weeks.  The appellant's global assessment of functioning (GAF) on admission was 25, and two weeks after admission he remained disoriented to his situation and was delusional in his thought content.  At the time of his discharge on March 15, 2011, the appellant still endorsed some unfounded beliefs about what housing was available to him.

In a VA Form 21-0820 received at the RO in March 2011, the VA field examiner who had conducted the August 2010 field examination stated that he had received various calls since the beginning of 2011 from a VA social worker who reported that the appellant was homeless and needed a payee.  The field examiner stated that the appellant had deteriorated totally since the August 2010 examination.

Some of the facts in this case are not in dispute.  The appellant has been in receipt of a total rating based on individual unemployability (TDIU) due to service-connected disability (mainly bilateral pneumothorax residuals) since June 2000.  The appellant has been able to pay his bills in the past (prior to 2007).  

However, the evidence of record demonstrates that the appellant does not manage his funds appropriately to prevent homelessness despite being in receipt of VA benefits paid at the TDIU rate.  The evidence as delineated above shows the appellant is often psychotic and suffering from delusions and disorganized thinking.  The record reflects that he cycles through these phases often and that his condition is severe enough to require he be frequently hospitalized for treatment - indeed by local court order as well.  Furthermore, while at times cooperative with treatment, he has mostly refused to cooperate with treatment.  Moreover, he has continued to drive without a license and to engage in gambling behavior.  In fact, a casino had a restraining order against him in 2007.  He has admitted to running out of money and being evicted due to his behavior.  Finally, despite repeated requests from the appellant, his treating psychiatrists have affirmatively declined to state that he is competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.  

Here, the appellant is not entitled to the presumption of competency because the evidence against his claim far outweighs the evidence supporting it.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  The competent and probative evidence overwhelmingly confirms that he is incapable of managing his finances.  In light of the above, the Board finds that the presumption of competency has been rebutted and finds that the appellant is not competent for the purpose of receiving direct payment of his VA benefits.

The Board has considered the testimony and written contentions of the Veteran with regard to competency.  Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331(Fed. Cir. 2006).  However, the Board finds that these statements are outweighed by the social work and medical opinions of record that he is not competent to manage his financial affairs.  In this regard, the Board notes that the social work and medical opinions which are of record are to the effect that the appellant is not competent to handle his own financial affairs due to his bipolar disorder.  The Board finds the weight of the competent medical evidence reflects that the appellant is incompetent to handle the disbursement of funds for VA purposes. 

The opinions rendered by those fully familiar with the Veteran's history and current financial habits conclude that the Veteran is not competent to manage his own funds without limitation.  A finding of incompetency is consistent with the long-standing diagnosis of bipolar disorder with several involuntary and voluntary commitments for psychiatric care.  Accordingly, the Board concludes that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  


ORDER

The appellant is not competent to manage his own financial affairs without limitation and direct payment of VA benefits is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


